Citation Nr: 1628899	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970 and from February 1975 to October 1993.  The Veteran died in July 2012.  The Appellant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to DEA benefits under Chapter 35.  This case was transferred to the Waco, Texas RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant has requested that he be scheduled for a Travel Board hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

The Appellant should be scheduled for a Travel Board hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

